Citation Nr: 9914416	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 7, 1995, to 
October 27, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

The report of the veteran's August 1995 medical history given 
in conjunction with his service entrance examination reflects 
that the veteran indicated that he did not have frequent or 
severe headaches.  The report of his August 1995 service 
entrance examination does not reflect any abnormal findings 
regarding headaches.  An October 1995 service medical record 
reflects that the veteran "continued" to complain of 
cluster headache syndrome despite medical therapy.  He 
related a prior history of cluster headaches.  The record 
does not indicate if these headaches were prior to service.  
The assessment was cluster headaches.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or when clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).  The 
burden of showing that a disorder existed prior to service by 
clear and unmistakable evidence "is a formidable one."  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

Lay statements have been submitted from members of the 
veteran's family reflecting that he did not have any history 
of headaches prior to service and a statement has been 
submitted by a private physician reflecting that the 
physician had never treated the veteran for cluster 
headaches.  Moreover, there is no current clinical 
demonstration of a headache disorder.


In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should arrange for a VA 
neurology examination by a board 
certified specialist, if available, to 
determine if the veteran currently has 
cluster headaches and their etiology.  
All indicated tests should be performed 
and all findings reported in detail.  The 
claims folder must be made available to 
the examiner prior to the examination.  
If a headache disorder is clinically 
identified, the examiner should provide 
an opinion as to whether such disorder is 
related to the cluster headaches that 
were identified during his active 
service.  A complete rationale should be 
provided for any opinion offered.  

2.  The veteran should be informed that 
he may submit any additional evidence he 
desires.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, 
including consideration of 38 U.S.C.A. 
§§ 1111 and 1137 (West 1991).

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be issued a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




